Exhibit 10.2

 

LOGO [g719343gra.jpg]

February 26, 2014

Linda V. Moore

1644 Lexington Ave.

San Mateo, California 94402

Dear Linda,

We are pleased to offer to you the position of General Counsel with Marrone Bio
Innovations, Inc. (the “Company”), reporting to Pam Marrone, CEO and Founder.
Your start date is March 17, 2014. Your first six months on the job will be
considered an introductory period.

You will receive a base salary of $225,000 on an annualized basis. Subject to
the approval of our Board of Directors, you will be granted an option to
purchase 100,000 shares of the Company’s common stock. The price per share of
any approved option will be the closing price of our common stock as of your
start date. Your entitlement to any stock option that may be approved is, of
course, conditioned upon your signing of an Award Agreement and will be subject
to its terms and the terms of our 2014 Stock Incentive Plan. The option will
vest over a period of four (4) years. One year from the date of grant of the
option, 25% of the total shares will be vested. Such option will continue to
vest over the remaining 3 years on a pro-rata basis equally each month over the
period following the date of grant (2.083% per month over 36 months). You must
be continually employed by the Company for the option to continue to vest.

You will be eligible to participate in the Company Bonus Plan, which changes
from year to year, based on company and individual goals. Your portion of the
2014 bonus program will be paid on a pro-rata basis for the portion of the year
worked for the Company. Your bonus can be up to 30% of your salary.

We will also provide you up to $10,000 moving allowance for your relocation
expenses from San Mateo to Davis, paid by the company, from receipts or direct
with the moving company, plus one (1) month of temporary housing paid for by the
company. Should you leave the Company voluntarily before completing 12 months of
service you agree to pay back a pro rata portion of the relocation expenses. For
example, if you were to leave after 9 months you would owe back 25% of the
moving expenses.

MBI will provide you with a company cell phone, laptop computer (choice of Mac
or PC), and iPad.

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, you are free to resign
at any time, for any reason or for no reason. We prefer, that if you resigned
you would provide a four-week notice. Similarly, the Company is free to conclude
its employment relationship with you at any time, with or without cause.
However, in the event that your employment is actually or constructively
terminated by the Company without cause (whether or not occurring in connection
with a change of control of the Company) the Company will continue to pay for
Salary, Life, Medical, Dental and Disability coverage for a period of six
(6) months post termination.

2121 Second Street, Suite B-107    —    Davis, CA 95618    —    Phone:
530-750-2800



--------------------------------------------------------------------------------

LOGO [g719343gra.jpg]

 

You will be eligible for the Company’s benefits programs on the first day of the
first full month of your employment:

 

  •   Medical (MBI offers you a choice of a PPO, HMO or an HSA Plan), Dental and
Vision Insurance for you. The Company will pay for 50% of your dependent premium
for medical and dental insurance and you may pay the remaining 50% on a pre-tax
basis under the Company’s medical plan.

 

  •   Cafeteria Plan (Section 125 Plan) which gives you the ability to set aside
a portion of your paycheck on a pre-tax basis for dependent premiums as well as
set up a flexible spending account for dependent care and unreimbursed medical
expenses.

 

  •   Voluntary Supplemental Term Life Insurance and AD&D.

 

  •   Long-term Disability Insurance for you, and $50,000 in Life Insurance for
you with the option to increase the amount for you and dependents.

 

  •   401(k) Plan participation. Subject to Board approval, you will receive a
company match of $1 for $1 for the first 3% of your salary you contribute and
$0.5 for the next 2% of your salary (i.e. the maximum match is 4% if you
contribute 5% of your salary).

You will be entitled 3 weeks of vacation, which is accrued at 5.00 hours per pay
period, which is equivalent to 120 hours on an annual basis.

All the benefit programs and plans are offered solely at the discretion of the
Company and may be added to, deleted from, or modified at any time and for any
reason. In addition to a timely response, this offer is contingent upon
successfully passing a background check, which may include work references,
criminal, and education credential checks. For purposes of federal immigration
laws, you are required to provide to the Company documentary evidence of your
identity and eligibility to work in the United States. Such documentation must
be provided to us within three (3) business days of your date of hire or our
contingent employment relationship with you will be terminated. You will also be
required to take a drug test within 24 hours of notification by the Company as a
condition of employment. You will be required to sign the company’s standard
employee confidentiality and inventions agreement.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to Pam Marrone. This letter
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement signed by the Company
and by you.

We are very excited to have you join MBI. These are exciting times at MBI and we
know that your skills and experience will be enhancing for MBI. I look forward
to continuing to build the company with you and our team.

2121 Second Street, Suite B-107    —    Davis, CA 95618    —    Phone:
530-750-2800



--------------------------------------------------------------------------------

LOGO [g719343gra.jpg]

 

Sincerely,

/s/ Pam Marrone

Pam Marrone,

President/CEO

I, Linda V. Moore, accept the terms of this agreement.

Signature: /s/ Linda V. Moore

Date Signed: February 28, 2014

2121 Second Street, Suite B-107    —    Davis, CA 95618    —    Phone:
530-750-2800